Citation Nr: 1444553	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-30 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from July 1979 to July 2009.  The Veteran has been awarded the Purple Heart, Combat Action Badge and Air Assault Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington D.C.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence, along with a written waiver of the RO's initial consideration. 

The August 2010 notice of disagreement addressed a claim of entitlement to service connection for rupture of the left tympanic membrane and service connection for left ear hearing loss.  As noted in the September 2011 statement of the case, the Veteran is assigned a noncompensable evaluation for left tympanic membrane scarring.  Thereafter, the Veteran did not express disagreement with the evaluation assigned; thus his appeal is limited to the issue of service connection for left ear hearing loss. 

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of those found in the paper claims file with the exception of the Board hearing transcript noted above.  There are no documents in the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development, to include a VA examination, is necessary prior to final adjudication of the Veteran's claim.

The Veteran contends that his current hearing loss in his left ear is due to acoustic trauma in service, specifically, from in-service noise exposure as well as a traumatic blast in 2003 which ruptured his left tympanic membrane.  

An October 2009 VA audiological examination was provided.  The examiner found normal hearing normal for VA purposes.  Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran argues that the VA examination was inadequate because the examination was brief and it did not accurately reflect the severity of his left ear hearing loss.  Once the VA provides an examination for a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In essence, the Veteran contends that the examination results were internally inconsistent because his speech recognition score was higher in his left ear, which, he contends, is the ear with the greater level of hearing impairment.  In addition, the Veteran asserts that the VA examiner did not consider the Veteran's left tympanic membrane disorder and use of a hearing aid when determining his hearing loss and speech discrimination levels.  Finally, the Veteran states that his left ear hearing loss has progressed since the last VA audiological examination five years ago, in 2009.  See May 2014 hearing transcript.  The Board finds that the evidence of record suggests that the 2009 VA examination may no longer represent the severity of the Veteran's hearing impairment, and thus, whether he has a disability for VA purposes.  An updated examination must be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any additional VA or private treatment records that may be relevant to his claim for service connection for left ear hearing loss.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination.  The entire paper and electronic claims file must be made available to and be reviewed by the examiner and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  An explanation of all opinions expressed must be provided and must consider all pertinent medical and lay evidence, including the Veteran's lay statements.  

If left ear hearing loss for VA purposes is diagnosed, the examiner must provide the following opinion in light of the examination findings: (1) whether it is at least as likely as not (50 percent or greater probability) that the left ear hearing loss was caused or aggravated by the Veteran's military service or alternatively; (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left tympanic membrane scarring caused or aggravated the Veteran's left ear hearing loss.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  He is in receipt of the Combat Infantryman Badge, Purple Heart and Air Assault Badge; noise exposure during service is therefore conceded.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

